Memorandum by the Court.
Defendant appeals from an order of the County Court of Chemung County dated January 14, 1965 denying, after a hearing, his motion for a writ of error coram nobis. The petition alleges that his constitutional rights were violated upon bis arraignment on October 9, 1941 pursuant to an indictment charging him with the crime of sodomy in that he was not advised of his right to counsel as provided in section 308 of the Code of Criminal Procedure. The clerk’s minutes recite that defendant was “informed of his rights by the court, waived counsel and entered a plea of ‘guilty’.” Defendant contends that the rights which he waived are not defined in the minutes and that his recollection of what transpired upon arraignment was that he was not asked if he desired the aid of counsel. On this record we perceive no basis which would justify our *1040disturbing the court’s finding that defendant’s testimony did not overcome the presumption of regularity which attended the proceeding. Order affirmed. Herlihy, J. P., Taylor, Aulisi and Hamm, JJ., concur.